Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 1 of 15 PageID 1146




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FT. MYERS DIVISION


     BAMIDELE AIYEKUSIBE,
     MISCHELE HIGGINSON, AND
     SHANTAL BROWN-WINN, individually and
     on behalf of all others similarly situated,

              Plaintiffs,                                       Case No. 2:18-CV-0816-UA-MRM
     v.

     THE HERTZ CORPORATION and
     DTG OPERATIONS, INC.,

              Defendants.                                   /


                         DEFENDANTS’ RESPONSE IN OPPOSITION
                    TO PLAINTIFFS’ MOTION FOR EQUITABLE TOLLING

             Defendants Hertz Corporation (“Hertz”) and DTG Operations, Inc. (“DTG”)

    (collectively, the “Defendants”) hereby submit this Response in Opposition to Plaintiffs’

    Motion for Equitable Tolling (DE #113).

                                      MEMORANDUM OF LAW

    I.       Introduction

             The Eleventh Circuit has long held that equitable tolling is an extraordinary remedy

    that should be extended only sparingly and in limited circumstances. Plaintiffs’ Motion for

    Equitable Tolling should be denied because they fail to meet that exacting standard. Plaintiffs

    have failed to show, as they must, that potential opt-in plaintiffs have been reasonably induced

    to refrain from filing a timely claim. Further, Plaintiffs bear a significant share of responsibility

    for any unjustifiable delays.




    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 2 of 15 PageID 1147




             Plaintiffs lay the blame on the Court for its alleged delay in ruling on the Parties’ Joint

    Motion and Stipulation for Conditional Collective Action Certification. Courts within the

    Eleventh Circuit, however, routinely deny motions for equitable tolling like the present one

    (and where motions have been pending for longer time periods) because, during the pendency

    of a motion for conditional certification, putative class members have two options for filing a

    timely claim: (1) opt into the present collective action if they are aware of it, or (2) file an

    individual FLSA action regardless of whether they are aware of the present action.

             Courts may consider equitable tolling where defendants have engaged in conduct that

    has reasonably induced potential opt-in plaintiffs to refrain from filing a timely claim, but that

    is not true, or even alleged, here. To the extent that Plaintiffs point to delays to justify equitable

    tolling, Plaintiffs have been a principal source of any delays that have impeded the progression

    of the present case. Thus, such delays cannot justify equitable tolling. As set forth more fully

    below, Plaintiffs’ Motion for Equitable Tolling should be denied.

    II.      Relevant Procedural Background

             On December 13, 2018, Plaintiff Bamidele Aiyekusibe (“Aiyekusibe”), through his

    counsel—the Feldman Legal Group—filed a Complaint against Hertz pursuant to § 16(b) of

    the Fair Labor Standards Act, alleging that Plaintiff Aiyekusibe and others similarly situated

    were unlawfully denied overtime compensation, which Hertz vehemently denies. (DE #1). In

    a series of amendments from January through March 2019, Plaintiff Aiyekusibe added named

    plaintiffs Mischele Higginson and Shantal Brown-Winn, as well as defendant DTG Operations,

    Inc. (DE #12, 26, 35, 38).




                                                      2
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 3 of 15 PageID 1148




             On April 12, 2019, Defendants filed their Answer and Defenses to Plaintiffs’ Fourth

    Amended Complaint. (DE #44).

             On April 15, 2019, Plaintiffs filed their Motion for Conditional Certification, seeking

    conditional certification of a collective action on a nationwide basis and authorization to send

    notice of the collective action to putative nationwide class members. (DE #48).

             On April 17, 2019, this Court issued an FLSA Scheduling Order, tolling the statute of

    limitations from the date of the FLSA Scheduling Order until the parties notified the Court of

    compliance with its requirements. (DE #50).

             On May 17, 2019, Plaintiffs Daniel Figueroa and Grant Schroeder (the “Figueroa

    Plaintiffs”), through their counsel The Shavitz Law Group, filed a Complaint against Hertz,

    alleging collective action claims duplicative of the claims alleged in the Aiyekusibe action.

    Figueroa, 2:19-cv-0326-SPC-UAM, ECF No. 1 (M.D. Fla.).

             On June 19, 2019, the Aiyekusibe Plaintiffs and Defendants filed their Joint Motion and

    Stipulation for Conditional Class Certification. (DE #63).

             On June 20, 2019, Defendants moved to dismiss the duplicative Figueroa action.

    Figueroa, 2:19-cv-0326-SPC-UAM, ECF No. 24 (M.D. Fla). That same day, the Figueroa

    Plaintiffs filed a Motion to Conditionally Certify an FLSA Collective Action and Authorize

    Notice to Potential Collective Members. Figueroa, 2:19-cv-0326-SPC-UAM, ECF No. 27

    (M.D. Fla.).

             On July 10, 2019, the Figueroa Plaintiffs filed a Motion to Consolidate with the

    Aiyekusibe action. Figueroa, 2:19-cv-0326-SPC-UAM, ECF No. 40 (M.D. Fla.).




                                                    3
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 4 of 15 PageID 1149




             On July 15, 2019, the Aiyekusibe Plaintiffs and Defendants filed their Joint Report

    Regarding Settlement, notifying this Court that the Parties exhausted all settlement efforts, in

    compliance with the FLSA Scheduling Order. (DE #71).

             On August 15, 2019, this Court granted Defendants’ Motion to Dismiss Collective

    Action Allegations in the Figueroa action, noting in the opening sentence that the two cases

    “are quickly becoming a mess,” and also denied the Figueroa Plaintiffs’ Motion to Consolidate

    and Motion to Certify Class. Figueroa, 2:19-cv-0326-SPC-UAM, ECF No. 50 (M.D. Fla.).

    This Court provided the Figueroa Plaintiffs with only two options, allowing them to (1) file an

    amended complaint, removing all collective action allegations and asserting their two

    individual claims, or (2) become opt-in plaintiffs in the Aiyekusibe action. Id.

             On August 16, 2019, this Court denied the Parties’ Joint Motion and Stipulation for

    Conditional Class Certification without prejudice, allowing the Parties to refile, but only after

    the Figueroa Plaintiffs filed an amended individual complaint in the Figueroa action or filed

    their two opt-in notices in the Aiyekusibe action. (DE #78).

             On August 27, 2019, the Figueroa Plaintiffs filed their own notices of consent to join

    in the Aiyekusibe action as opt-in plaintiffs. (DE #81). In contravention of the Court’s

    instruction, the individuals who opted into Figueroa before it was dismissed also filed opt-in

    notices in Aiyekusibe.1 (DE #83–86).

             On August 29, 2019, the Parties refiled their Joint Motion and Stipulation for

    Conditional Collective Action Certification (“Joint Motion for Conditional Certification”).


             1
                Defendants recognize that the Report and Recommendation, entered on January 28, 2020 (DE #117),
    disagrees with Defendants’ position concerning whether the Court’s order intended to permit the Figueroa opt-
    in plaintiffs to join this action.



                                                         4
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 5 of 15 PageID 1150




    (DE #87). In response, on August 30, 2019, the Figueroa Plaintiffs—after opting into the

    Aiyekusibe action—filed an “opposition,” arguing that the stipulated notice was deficient

    because (1) it would be sent to an “under-inclusive group of potential claimants,” and (2) it

    failed to inform potential collective action members that they may choose to be represented by

    either counsel for the Aiyekusibe Plaintiffs or counsel for the Figueroa Plaintiffs. (DE #88).

             On September 6, 2019, the Aiyekusibe Plaintiffs filed a Motion to Strike the Objection,

    chastising counsel for the Figueroa Plaintiffs for interfering with the pre-existing Aiyekusibe

    action, among other criticisms. (DE #95).

             On October 4, 2019, over four-and-a-half months after the duplicative Figueroa action

    was filed and on the eve of a case management conference set for October 9, (DE #94), counsel

    for the Aiyekusibe Plaintiffs and counsel for the Figueroa Plaintiffs filed a Notice of

    Resolution, explaining that they had agreed to jointly prosecute the claims of the putative class

    members, thus becoming co-counsel for Plaintiffs. (DE #101).

             On December 19, 2019, Plaintiffs filed the instant Motion for Equitable Tolling,

    seeking to equitably toll the statute of limitation, effective July 15, 2019, for putative class

    members who may, in the future, choose to opt into this action, and whose claims they assert

    may be adversely affected by the running of the FLSA statute of limitations period. (DE #113).

    Plaintiffs request that this Court equitably toll the statute of limitations given the passage of

    time since the filing of the Parties’ Joint Motion for Conditional Certification. (DE #113).




                                                    5
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 6 of 15 PageID 1151




                                         LEGAL ARGUMENT

    A.       FLSA Statute of Limitations.

             Under the FLSA, an employee may bring an action on behalf of himself and other

    employees similarly situated within two years of when the action accrued or, in the case of a

    willful violation, within three years. 29 U.S.C. §§ 216(b), 255(a). To join an FLSA collective

    action, an employee must consent, or opt in, to the action by filing with the court a written

    consent to join. 29 U.S.C. §§ 216(b), 256(b); see also Albritton v. Cagle’s, Inc., 508 F.3d

    1012, 1014 (11th Cir. 2007). The action is not considered commenced for purposes of the

    statute of limitations until the date that the plaintiff’s written consent is filed with the court.

    29 U.S.C. § 256(b).

    B.       Equitable tolling is an extraordinary remedy that is applied sparingly.

             Equitable tolling is an “extraordinary remedy” that suspends the operation of the statute

    of limitations in limited circumstances and, thus, “which should be extended only sparingly.”

    Justice v. United States, 6 F.3d 1474, 1479 (11th Cir. 1993) (citing Irwin v. Veterans Admin.,

    498 U.S. 89, 96 (1990)). Tolling is permitted “only upon finding an inequitable event that

    prevented plaintiff’s timely action.” Id. (internal quotation marks omitted).

             The rarity of employing equitable tolling is evidenced by the limited circumstances in

    which the Eleventh Circuit has permitted its use. “‘Equitable tolling is appropriate when a

    movant untimely files because of extraordinary circumstances that are both beyond his control

    and unavoidable even with diligence.’” Motta ex rel. A.M. v. United States, 717 F.3d 840, 846

    (11th Cir. 2013) (quoting Arce v. Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006)). Equitable

    tolling also has been permitted where a plaintiff “has been induced or tricked by his adversary’s




                                                    6
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 7 of 15 PageID 1152




    misconduct into allowing the filing deadline to pass.” Irwin, 498 U.S. at 96; see also Sec’y of

    Labor v. Labbe, 319 F. App’x 761, 764 (11th Cir. 2008) (per curiam) (finding that an employer

    submitting “‘Receipts for Payment of Back Wages’ knowing that they were false [was]

    sufficient to suggest equitable tolling”).

             Courts, however, have consistently refused to permit equitable tolling where potential

    plaintiffs have not been reasonably induced to refrain from filing a timely claim. See Irwin,

    498 U.S. at 96 (holding equitable tolling was not appropriate where plaintiff failed to file his

    Title VII complaint within thirty days of his attorney’s receipt of the right-to-sue letter); Motta,

    717 F.3d at 846–47 (declining to apply equitable tolling because the plaintiff’s “untimely filing

    could have been avoided with due diligence”); Sandvik v. United States, 177 F.3d 1269, 1271–

    72 (11th Cir. 1999) (declining to apply equitable tolling because untimely filing was due to

    neglect, not extraordinary circumstances).

    C.       Potential opt-in plaintiffs have not been reasonably induced to refrain from filing
             a timely claim.

             Plaintiffs do not argue, much less show, that potential opt-in plaintiffs have been

    reasonably induced to refrain from filing a timely claim. Nothing has hindered potential opt-

    in plaintiffs from filing an FLSA claim. Indeed, Plaintiffs’ counsel has operated a website

    since January 2019 seeking opt-ins to join the case and dozens filed such opt-ins before the

    Parties filed the Stipulated Notice Motion. (DE # 16-19, 21-25, 33, 34, 43). On the other hand,

    and as Plaintiffs admit, Defendants have not engaged in any misconduct that has prevented

    potential opt-in plaintiffs from filing a claim within the applicable statute of limitations period.

    With nothing else to point to, Plaintiffs instead claim that the Court’s “delay” in ruling on the

    Parties’ Joint Motion for Conditional Certification justifies equitable tolling. Faced with the



                                                     7
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 8 of 15 PageID 1153




    Eleventh Circuit’s guidance that equitable tolling is “extraordinary” and is to be used

    “sparingly,” Plaintiffs rely on non-binding authority from outside the Eleventh Circuit to argue

    that a perceived delay in sending notices to potential opt-in plaintiffs because of “the court’s

    heavy docket” demands application of equitable tolling. See, e.g., McGlone v. Contract

    Callers, Inc., Case No. 4:12-cv-0007, 2012 U.S. Dist. LEXIS 49702, at *16–17 (S.D.N.Y. Apr.

    9, 2012); Thompson v. Direct Gen. Consumer Prods., Case No. 3:12-cv-1093, 2014 U.S. Dist.

    LEXIS 28912, at *23–24 (M.D. Tenn. Mar. 5, 2014).

             Plaintiffs fail to apply, let alone mention, the controlling equitable tolling standard

    employed in the Eleventh Circuit; that is, equitable tolling is not warranted unless potential

    opt-in plaintiffs have been reasonably induced to refrain from filing timely claims. See Justice,

    6 F.3d at 1479; In re Tyson Foods, Inc., Case No. 4:07-MD-1854, 2008 U.S. Dist. LEXIS

    81626, at *20 (M.D. Ga. Oct. 15, 2008); Chapman v. Fred’s Stores of Tenn., Inc., Case No.

    2:08-cv-1247-HGD, 2013 U.S. Dist. LEXIS 58069, at *39–40 (N.D. Ala. Mar. 15, 2013);

    Jones v. JRN Inc., Case No. 4:16-CV-141, 2016 U.S. Dist. LEXIS 191625, at *21–22 (M.D.

    Ga. Jul. 12, 2016). Under that standard, equitable tolling is not warranted here.

     i.      A court’s heavy docket does not warrant equitable tolling.

             Plaintiffs’ reliance on non-binding authority for the proposition that a “court’s heavy

    docket” demands equitable tolling is not supported by Eleventh Circuit precedent. In fact,

    Plaintiffs cite to only one district court case within the Eleventh Circuit to support their

    position, but the case is readily distinguishable. See Gutescu v. Carey Int’l, Inc., Case No. 01-

    4026-CIV-MARTINEZ, 2004 U.S. Dist. LEXIS 31105 (S.D. Fla. Feb. 24, 2004). The Gutescu

    court permitted equitable tolling where the court took over eighteen months to rule on the




                                                    8
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 9 of 15 PageID 1154




    parties’ motion for conditional certification, noting that the delay was caused, in part, by the

    parties’ inability to cooperate during discovery. See id. at *11–12 (“[T]he parties engaged in

    discovery -- a process not marked with the spirit of cooperation and civility envisioned by the

    Federal Rules of Civil Procedure and the Local Rules. As a result, additional delays ensued.”).

             The circumstances presented in Gutescu are not present here. First, the Parties here

    filed their initial Joint Motion for Conditional Certification on June 19, 2019, (DE #63)—only

    six months prior to the date that the Plaintiffs filed the present motion before this Court. But

    after unwinding the “mess” created by the Figueroa Plaintiffs filing a duplicative complaint

    against Defendants, this Court denied the Parties’ initial Motion for Conditional Certification

    without prejudice and invited them to re-file it. (DE #78). After the Figueroa Plaintiffs

    decided to opt into the Aiyekusibe action, the Parties refiled their Joint Motion for Conditional

    Certification on August 29, 2019, and it was pending for less than four months when the

    Plaintiffs filed their Motion for Equitable Tolling. (DE #87).

             Second, the eighteen-month delay in Gutescu was caused, in part, by the parties’

    inability to cooperate during discovery. See id. Here, Defendants have been cooperative

    during the pendency of this proceeding—Defendants have caused no delays and even

    negotiated in good faith a stipulated notice to be sent to potential opt-in plaintiffs. Gutescu,

    therefore, is factually distinguishable and should not inform this Court’s decision.

             Further, Gutescu is something of an outlier. A court in this District refused to apply

    Gutescu’s holding and denied equitable tolling where a motion had been pending seven months

    (longer than the one here). See Palma v. MetroPCS Wireless, Inc., Case No. 8:13-cv-698-T-

    33MAP, 2013 U.S. Dist. LEXIS 180373 (M.D. Fla. Dec. 26, 2013). In Palma, the plaintiffs




                                                   9
    PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 10 of 15 PageID 1155




     sought to rely on Gutescu for equitable tolling, but the district court found Gutescu inapposite,

     noting that while it is “unusual” for a motion for conditional certification to remain pending

     for eigtheen months, it is not “extraordinary” for such a motion to remain pending for seven

     months. Id. at *3–4. The district court further noted that “courts in the Eleventh Circuit

     routinely deny motions like the present one because, during the pendency of the Motion for

     Conditional Certification, ‘putative class members had two options for filing a timely claim:

     (1) opt into this collective action if they were aware of it, or (2) file an individual FLSA

     action.’” Id. at *5 (quoting Ramos-Barrientos v. Bland, Case No. 606-cv-089, 2010 U.S. Dist.

     LEXIS 37562, at *5 (S.D. Ga. Apr. 15, 2010)).

              Like the Palma court’s decision, many courts within the Eleventh Circuit have rejected

     plaintiffs’ arguments that equitable tolling is warranted where a motion for conditional

     certification has been pending for multiple months and longer than the motion here has been

     pending. See, e.g., Fiore v. Goodyear Tire and Rubber Co., Case No. 2:09-cv-843, 2011 U.S.

     Dist. LEXIS 24371, at *10 (M.D. Fla. Mar. 10, 2011) (“plaintiff has failed to demonstrate that

     extraordinary circumstances warrant tolling of the statute of limitations” even though the court

     took over nine months to grant the FLSA motion for conditional certification); Love v. Phillips

     Oil, Inc., Case No. 3:08-cv-92, 2008 U.S. Dist. LEXIS 102366, at *6–8 (N.D. Fla. Dec. 9,

     2008) (rejecting plaintiffs’ request for equitable tolling where the FLSA motion for conditional

     certification was pending for nine months before being granted); Pendlebury v. Starbucks

     Coffee Co., Case No. 04-80521, 2008 U.S. Dist. LEXIS 20089, at *9, 13–14 (S.D. Fla. Mar.

     13, 2008) (rejecting plaintiffs’ argument that statute of limitations should be equitably tolled




                                                    10
     PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 11 of 15 PageID 1156




     because it took the court six months to rule on the FLSA motion for conditional certification

     and four months to approve the notice to the potential class members).

              In short, courts in the Eleventh Circuit regularly reject requests for equitable tolling for

     cases where motions have been pending much longer than the motion here. Further, those

     cases did not have delays caused by the conduct of the party seeking equitable tolling, as has

     been the case here. Plaintiffs’ Motion fails to meet the Eleventh Circuit’s standard of showing

     the limited circumstances needed to grant the “extraordinary remedy” of equitable tolling, and

     should therefore be denied.

     ii.      Plaintiffs have failed to meet their burden of proving that potential opt-in plaintiffs
              have been reasonably induced to refrain from filing a timely claim.

              Plaintiffs have also failed to meet the other requirement for allowing equitable tolling;

     that is, showing that potential opt-in plaintiffs have been reasonably induced to refrain from

     filing a timely claim. See, e.g., Tyson, 2008 U.S. Dist. LEXIS 81626, at *20 (refusing to apply

     equitable tolling because potential opt-in plaintiffs had the opportunity to file individual FLSA

     claims or opt into the collective action even though no court-approved notice had been issued);

     Jones, 2016 U.S. Dist. LEXIS 191625, at *21–22; Chapman, 2013 U.S. Dist. LEXIS 58069,

     at *39–40; Justice, 6 F.3d at 1479.

              In Tyson, a district court in the Middle District of Georgia denied a motion for equitable

     tolling involving a more than six-and-a-half year delay in ruling on (and denying) plaintiffs’

     motion for conditional certification. 2008 U.S. Dist. LEXIS 81626, at *12–14, 17. In a later-

     filed consolidated FLSA case, the court rejected a request to toll the statute of limitations based

     on the prior case’s delay in ruling on conditional certification. Id. at *17.




                                                      11
     PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 12 of 15 PageID 1157




              Relying on relevant Eleventh Circuit authority, the district court held that no

     compelling equitable reason existed to permit tolling of the statute of limitations period,

     reasoning that the plaintiffs failed to show that any potential opt-in plaintiffs were reasonably

     induced to refrain from filing a timely claim. Id. at *20–21 (“[T]he potential opt-in plaintiffs

     had two options for filing a timely claim: (1) opt in to [the previous FLSA action] if they knew

     about it, or (2) file separate FLSA claims whether they knew about [the previous action] or

     not. Either way, no action of the [previous] court lulled the potential [] opt-in plaintiffs into

     inaction.”). Similarly, in Jones v. JRN Inc., the district court denied equitable tolling in a

     misclassification case, reasoning that the putative opt-in plaintiffs “knew what their primary

     job duties were, and they knew that they were not paid overtime if they worked more than forty

     hours in a week,” so they had the information they needed to file an FLSA claim. 2016 U.S.

     Dist. LEXIS 191625, at *21–22. Similar to the potential opt-ins in Jones, here, potential opt-

     in plaintiffs know about their primary duties and their salaried status, and have, or had, the

     information they need to file an FLSA claim, and many have done so. Id. at *22. No

     compelling equitable reason exists to toll their claims.

              Nor is Plaintiffs’ claim that the “interests of justice” will be served sufficient to

     overcome this deficiency. In fact, the interests of justice will not be served by equitable tolling.

                     The interests of justice are most often aligned with the plaintiff
                     when the defendant misleads her into allowing the statutory
                     period to lapse; when she has no reasonable way of discovering
                     the wrong perpetrated against her; or when she timely files a
                     technically defective pleading and in all other respects acts with
                     proper diligence[,] which statutes of limitation were intended to
                     insure.




                                                     12
     PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 13 of 15 PageID 1158




     Justice, 6 F.3d at 1479 (internal citations and quotation marks omitted). But “[t]he interests of

     justice side with the defendant when the plaintiff does not file her action in a timely fashion

     despite knowing or being in a position reasonably to know that the limitations period is

     running; and of course, when she fails to act with due diligence.” Id. (emphasis added). As

     Plaintiffs agree, Defendants have not engaged in any conduct that has hindered the putative

     class members from filing a timely claim. While Plaintiffs allege that they acted with due

     diligence in obtaining conditional certification and notifying all collective action members,

     “due diligence on the part of the plaintiff, though necessary, is not sufficient to prevail on the

     issue of equitable tolling.” Id. Rather, Plaintiffs have the burden of proving that potential opt-

     in plaintiffs have been “reasonably induced to refrain from filing a timely claim.” Tyson, 2008

     U.S. Dist. LEXIS 81626 at *20; see also Chapman v. Fred’s Stores of Tenn., Inc., Case No.

     2:08-cv-1247-HGD, 2013 U.S. Dist. LEXIS 58069, at *39–40 (N.D. Ala. Mar. 15, 2013);

     Jones, 2016 U.S. Dist. LEXIS 191625 at *22. Plaintiffs have failed to meet their burden, and

     their Motion for Equitable Tolling should therefore be denied.

     iii.     Plaintiffs are the source of unjustifiable delays, if any.

              A four-month period does not warrant equitable tolling, but Plaintiffs blame that period

     on the Court, when their own conduct is really the culprit. Plaintiffs allege that “the delay in

     issuing notice is due to factors outside the control of the parties.” (DE #113). This claim is

     belied by the record. To date, counsel for Plaintiffs (1) initiated a duplicative collective action,

     leading to a motion to dismiss, a motion for transfer and consolidation, and a duplicative

     motion for notice, all causing this Court to deny the Parties’ initial Joint Motion for Conditional

     Certification and creating “a mess”; and (2) now-co-counsel filed multiple pleadings




                                                     13
     PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 14 of 15 PageID 1159




     lambasting each other’s conduct and making unnecessary objections to the notice that were

     later withdrawn, serving no useful purpose, but taking the Parties’ and the Court’s time.

              Simply put, the time period that has lapsed does not justify equitable tolling, but to the

     extent the time period is longer, it is a result of Plaintiffs’ own conduct, not the Court’s, and

     certainly not Defendants’. Thus, equitable tolling is not appropriate.

                                              CONCLUSION

              For the reasons set forth above, Plaintiffs have failed to prove that they are entitled to

     the extraordinary remedy of equitable tolling. Plaintiffs’ Motion should therefore be denied.

     Date: January 31, 2020

                                                     Respectfully submitted,



                                                     s/ Reed L. Russell
                                                     John E. Phillips
                                                     Florida Bar No. 823155
                                                     Reed L. Russell
                                                     Florida Bar No. 0184860
                                                     Erin L. Malone
                                                     Florida Bar No. 0036074
                                                     PHELPS DUNBAR LLP
                                                     100 South Ashley Drive
                                                     Suite 2000
                                                     Tampa, Florida 33602-5311
                                                     Telephone: (813) 472-7550
                                                     Facsimile: (813) 472-7570
                                                     Email: john.phillips@phelps.com
                                                     Email: reed.russell@phelps.com
                                                     Email: erin.malone@phelps.com

                                                     Attorneys for Defendants




                                                     14
     PD.27768163.2
Case 2:18-cv-00816-SPC-MRM Document 119 Filed 01/31/20 Page 15 of 15 PageID 1160




                                     CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that on January 31, 2020, I electronically filed the foregoing

     with the Clerk of Court by using the CM/ECF system which will send a notice of electronic

     filing to:

              Mitchell L. Feldman
              Feldman Legal Group
              6940 W. Linebaugh Avenue
              Suite 101
              Tampa, Florida 33625
              Email: mlf@feldmanlegal.us

              Gregg I. Shavitz
              Alan L. Quiles
              Tamra C. Givens
              Shavitz Law Group, P.A.
              951 Yamato Road
              Suite 285
              Boca Raton, Florida 33431
              Email: gshavitz@shavitzlaw.com
              Email: aquiles@shavitzlaw.com
              Email: tgivens@shavitzlaw.com

              Attorneys for Plaintiffs
                                                s/ Reed L. Russell
                                                Attorney for Defendants




                                                15
     PD.27768163.2
